Title: To James Madison from Charles Pinckney, 12 June 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir
In Madrid June 12: 1803
In my last dispatch I had the honour to inform you of the representations I had made to this Court conformably to your instructions on the subject of our claims & to inclose you a copy of the Propositions transmitted to the Secretary of State including the Arbitration of those arising from the captures of the French Privateers & the condemnations of the French Consuls in Spanish Ports.
While this subject was under deliberation I recievd dispatches from Mr Livingston & Mr Monroe acquainting me they had concluded a Treaty with the French Republic for the cession of Louisiana & that Mr Monroe would shortly arrive here to join me in a Negotiation with this Court for the cession of such Part of the Floridas as remained to Spain. Supposing that in the Treaty which might possibly be formed on this subject our claims would necessarily be included & that it would be the best opportunity to present them to advantage I have postponed urging them again until the offers Mr: Monroe is authorised to make are known & until he arrives. I am now hourly expecting him as he informed me he would leave Paris in a few days after the 16 May. In the interim by his Desire I communicated officially to this Court his appointment & at the same time Mr Cevallos conversed with me on the Subject of the Cession of Louisiana & frankly told me he never was more astonished than to hear of this Cession. That the French in recieving it from Spain had promised never to part with it, & that not having heard of it from their Ambassador in Paris, nor recieved any intelligence of such a measure being even in contemplation he was utterly at a Loss to account for the reasons which could have produced such an arrangement. In a conversation I afterwards had with the Prince of Peace he nearly expressed himself in the same manner & it appears from every thing I have been able to collect this Court are extremely surprised & chagrined at the Cession. They now see how much better it would have been for them to have kept this Colony & made the Arrangement themselves with the United States for it’s sale & I am hopeful the Cession of Louisiana will produce such a change in their Opinions & Views as to make the acquisition of the Floridas less difficult than before. If Spain is brought into the War of which there can be little doubt she will still think more seriously of obliging us & as there can never be a more favourable opportunity than the present I am anxiously expecting to hear from Mr Monroe.
It is confidently reported the French are collecting a large army at Bayonne for Portugal. This army will have to pass through Spain & their Entrance & being suffered to march through for the purpose of attacking Portugal will doubtless be considered by England as a cause of War. The Spaniards are averse to War & will do every thing they can to preserve their Neutrality, but this appears impossible.
In another Dispatch just recieved from Mr Livingston & Mr: Monroe they inform me they consider West Florida as included in the Cession of Louisiana & the Territory recieved or to be recieved by us in consequence of the late Treaty—as the Opportunity by which this Letter goes offers immediately I have not yet had time to sound Mr Cevallos & the Prince of Peace on their view of the extent of the cession & how far they concieve West Florida as now belonging to us this I shall endeavour to do to morrow & transmit their answer or the conversation we may have upon the subject by the best Opportunity which offers. It will be important for You to give me Your Opinion fully upon this subject, because if it clearly belongs to us & the Spaniards concede the Point it appears to me there will be little Difficulty in our obtaining the Eastern one & on the terms we wish. I request my Best & most affectionate respects to the President & remain with the sincerest regard Dear Sir Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Wagner as received 29 Aug.



   
   For Pinckney’s last dispatch, dated 12 May 1803, and the 23 May propositions referred to, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:595–98 and n. 3.



   
   One of the letters to which Pinckney referred was Monroe to Pinckney, 16 May 1803 (see Monroe to JM, 20 July 1803, and n. 8). Livingston drafted a joint letter to Pinckney, dated 28 May 1803, officially announcing the purchase of Louisiana (NHi: Livingston Papers [two copies]; DLC: Monroe Papers), but Monroe objected to it as being too detailed. One of the two drafts in the Livingston Papers is docketed as not sent. A shorter version of that letter was sent on 4 June 1803 (NHi: Livingston Papers, vol. 5).



   
   See n. 2, above.


